
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 157
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Latta (for
			 himself, Mr. Klein of Florida,
			 Mr. Kennedy,
			 Ms. Fudge,
			 Mr. Rooney,
			 Mr. McIntyre,
			 Mr. Sestak,
			 Ms. Kaptur,
			 Mr. Young of Alaska,
			 Mr. Meek of Florida,
			 Mr. Arcuri, and
			 Mr. Lipinski) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the support of the Congress for
		  a National Senior Citizens Day.
	
	
		Whereas senior citizens have made countless contributions
			 to the strength of the United States through communities and families;
		Whereas in the United States and throughout the world,
			 senior citizens have been viewed with respect, honor, and dignity as sources of
			 wisdom and experience;
		Whereas Senior Citizens Day is an opportunity for
			 communities and families to give back and recognize the accomplishments of
			 senior citizens;
		Whereas the Congress should recognize the importance of
			 senior citizens to the past and future of the United States;
		Whereas the Congress should encourage multi-generational
			 activities to offer opportunities for children and students to listen to and
			 learn from senior citizens;
		Whereas the Congress should urge the people of the United
			 States to honor, respect, and appreciate senior citizens for their
			 contributions; and
		Whereas, Friday, August 21, 2009, would be an appropriate
			 date to observe National Senior Citizens Day: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)supports the goals
			 and ideas of National Senior Citizens Day; and
			(2)urges the President to issue a proclamation
			 calling on the people of the United States to observe the day with appropriate
			 ceremonies and activities in honor of the contributions to the United States of
			 individuals 65 years of age and older.
			
